DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Won Yoon on May 10 2022. The application has been amended as follows:

Claim 1 has been amended as follows:
1.	(Amended)  “A method of performing a random access procedure by a user equipment in a wireless communication system, the method comprising: obtaining, from a higher layer of the user equipment, an indication to perform a simplified random access procedure; transmitting a random access signal to a base station in a transmission interval; and receiving, from the base station, a random access response (RAR) signal including a timing advance (TA) command in response to the random access signal; and transmitting, to the base station, only a physical uplink control channel (PUCCH) including ACK information after detecting the RAR signal which is in response to the random access signal, wherein the random access signal includes a transmission of a random access preamble in a physical random access channel (PRACH), a transmission of physical uplink shared channel (PUSCH), and a contention resolution ID, wherein a beam direction for the transmission of the random access preamble in the PRACH and a beam direction for the transmission of the PUSCH are equal to each other, wherein a TA value of the transmission of the random access preamble in the PRACH is configured to zero and a TA value of the transmission of the PUSCH is configured to zero, and wherein the RAR signal further includes the contention resolution ID and a physical uplink control channel (PUCCH) resource indicator, .

Claim 5 has been canceled. 

Claim 7 has been amended as follows:
7.	(Amended)	“A user equipment configured to operate in a wireless communication system, the user equipment comprising: a wireless communication module; and a processor connected to the wireless communication module and configured to perform operations comprising: obtaining, from a higher layer of the user equipment, an indication to perform a simplified random access procedure; transmitting a random access signal to a base station in a transmission interval; and receiving, from the base station, a random access response (RAR) signal including a timing advance (TA) command in response to the random access signal; and transmitting, to the base station, only a physical uplink control channel (PUCCH) including ACK information after detecting the RAR signal which is in response to the random access signal, wherein the random access signal includes a transmission of a random access preamble in a physical random access channel (PRACH), a transmission of physical uplink shared channel (PUSCH), and a contention resolution ID, wherein a beam direction for the transmission of the random access preamble in the PRACH and a beam direction for the transmission of the PUSCH are equal to each other, wherein a TA value of the transmission of the random access preamble in the PRACH is configured to zero and a TA value of the transmission of the PUSCH is configured to zero, and wherein the RAR signal further includes the contention resolution ID and a physical uplink control channel (PUCCH) resource indicator 

Claim 11 has been canceled. 

Allowable Subject Matter
2.	Claims 1 and 7 renumbered as claims 1-2 are allowed.
3.	The following is an examiners statement of reasons for allowance. 

Regarding Claims 1 and 7, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim features of “transmitting, to the base station, only a physical uplink control channel (PUCCH) including ACK information after detecting the RAR signal which is in response to the random access signal” and “wherein the random access signal includes a transmission of a random access preamble in a physical random access channel (PRACH), a transmission of physical uplink shared channel (PUSCH), and a contention resolution ID”. 
The teachings of Ingale et al. US (2018/0359790) teaches a random access procedure in which the UE transmits a random access signal to the base station and receives a random access response (RAR) as part of the random access procedure (Ingale, Para’s [0044] & [0064-0066]). However the random access procedure of Ingale does not disclose the claim features of “transmitting, to the base station, only a physical uplink control channel (PUCCH) including ACK information after detecting the RAR signal which is in response to the random access signal” and “wherein the random access signal includes a transmission of a random access preamble in a physical random access channel (PRACH), a transmission of physical uplink shared channel (PUSCH), and a contention resolution ID”. 

The prior art references of Kreuzer et al. US (2012/0155310), Li et al. US (2014/0177607), Vajapeyam et al. US (2016/0095018), and Lee et al. US (2017/0295005) also does not disclose the claim features of “transmitting, to the base station, only a physical uplink control channel (PUCCH) including ACK information after detecting the RAR signal which is in response to the random access signal” and “wherein the random access signal includes a transmission of a random access preamble in a physical random access channel (PRACH), a transmission of physical uplink shared channel (PUSCH), and a contention resolution ID”



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461